Title: To James Madison from Jonathan Dayton, 29 March 1813
From: Dayton, Jonathan
To: Madison, James


Sir,Elizabethtown N.J. March 29th. 1813
When I retired from public life in the year 1806, after five & twenty years service in the Armies & Councils of my country, I had taken a resolution never again to accept an employment or office of any kind which should draw me from my domestic retirement. It was not indeed then foreseen, that the integrity of our happy Union would be so soon threatened & jeopardized, the prosperity & harmony of the confederated States interrupted, and that perils from internal foes would beset us on every side, more dangerous even than those which our external enemies, with their utmost efforts, could array against us. The once-favourite children of our great national family seem to be conspiring for it’s separation, disunion & consequent destruction.
My interest in point of property is too great, & my anxiety & attachment for my country’s welfare too unbounded and ardent, to admit of my remaining for a longer time a merely passive spectator. Whilst efforts, & those hitherto too successful, are making by, or under the countenance & auspices of the men who were formerly among the most conspicuous of our Patriots, to discourage or defeat the loans, enlistments & other important preparations for the defence & safety of our country, it behoves all those who have heretofore appeared under the same banners, & whose inactivity or silence might therefore be misinterpreted as the test of acquiescence, to stand forth & avow themselves.
Under this impression, as a sacred point of duty, and from no selfish or ambitious motive, I am now acting, & have thus taken the liberty sir, directly to address you. There are some, (& as I yet hope, many) of those who were distinguished as Federalists—some too of those few survivers, who were the proud followers of Washington during his military career of glory, who, far from abandoning you at this crisis, will arouse at your call, and array themselves again in Armour on the side, & in support, of their country’s Chief, & of their country, to oppose with equal zeal & hostility, those traitors & ingrates who internally plot to dissever the Union, & those external foes, who, more openly & with less guilt, aim to destroy our sovereignty & independence. It cannot give offence to you sir, to have one of this description now offer himself, at the very moment when the country is considered to be in danger—happy indeed would it be, if all, of every description, who are yet able to fight the battles, & defend the just cause of their country, would imitate the example. Having served upwards of seven years during the Revolutionary war against the same enemies, (English & Indians in alliance) & for the most part immediately under the Commander in Chief, but occasionally under the separate commands of Generals Gates, Sullivan & Henry Lee, & having been specially designated & invited by Genl. Washington, when he accepted the commission of Lieut. Genl, to be one of his General officers, I have the less fear of incurring the charge of unwarrantable presumption, in offering myself to the view of the President, to occupy such a station in the present Army, as those pretensions, arising from former rank and duties, may appear to entitle me to, provided he feels disposed to confer it, & regards my services as likely to be useful.
As this offer of myself at this time, is made much more, from a sudden impulse of duty, than from any earnest desire to enter again into Military life, it may be not improper to assure the President, that, if he should not accept it, far from being mortified or dissappointed, I shall indeed rejoice that he has been enabled to select, for those higher commands, other characters, as well or better qualified, & equally disposed, to serve their country.
All I should then have to request would be, that my motives for thus coming forward, under this more lowering aspect of our affairs, would be rightly & truly appreciated by the President himself, and that he would do me the honour to believe me, with the sincerest wishes for his personal welfare, & the highest respect for his person & character, his most obedient, humble & devoted servt.
Jona: Dayton
